UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


UNITED STATES OF AMERICA,

                                                                        17-CR-670 (PAE)
                        -v-
                                                                             ORDER
 GREGORY GADSDEN,

                                       Defendant.


PAUL A. ENGELMAYER, District Judge:

       The Court is in receipt of the defendant’s pro se motion for modification of his

supervised release term (Dkt. No. 29). The Court DENIES this motion without prejudice to

refile after half of the defendant’s supervised release term has been completed. The Clerk of

Court is requested to terminate the motion at Dkt. No. 29 and to mail a copy of this order to the

defendant at his last known address, listed below:

               775 South Oak Drive
               Apartment #2
               Bronx, NY 10467

       SO ORDERED.


                                                       
                                                     __________________________________
                                                           PAUL A. ENGELMAYER
                                                           United States District Judge
Dated: February 11, 2020
       New York, New York
